Case: 20-60372          Document: 00515901875               Page: 1      Date Filed: 06/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                                            United States Court of Appeals
                                                                                             Fifth Circuit

                                                                                           FILED
                                                                                         June 16, 2021
                                          No. 20-60372
                                                                                         Lyle W. Cayce
                                                                                              Clerk
   Scott Crawford,

                                                                        Plaintiff—Appellant,

                                               versus

   Hinds County Board of Supervisors;
   Hinds County, Mississippi,

                                                                     Defendants—Appellees.


                       Appeal from the United States District Court
                         for the Northern District of Mississippi
                                    No. 3:17-CV-118


   Before Smith and Ho, Circuit Judges, and Barker, District Judge.*
   Jerry E. Smith, Circuit Judge:
         Scott Crawford needs a wheelchair to move about. After being unable
   to serve on a jury in part because of the architecture of the Hinds County
   Courthouse, he sued for injunctive relief under the Americans with Disabil-
   ities Act (“ADA”). The district court dismissed for lack of standing, holding
   it was too speculative that Crawford would, among other things, again be



          *
              District Judge of the Eastern District of Texas, sitting by designation.
Case: 20-60372      Document: 00515901875           Page: 2   Date Filed: 06/16/2021




                                     No. 20-60372


   excluded from jury service. We reverse and remand.

                                          I.
          Crawford uses a wheelchair because of multiple sclerosis. In 2006, he
   moved to Hinds County, Mississippi, where his family lives, so that they
   could help him manage his disability. Between 2006 and the time he filed his
   complaint in 2017, Crawford twice was called for jury duty and twice faced
   obstacles in being able to serve on a jury.
          The first time, Crawford encountered his initial obstacle when
   entering the building. The main entrance was not wheelchair-accessible, and
   the side entrance door was too heavy to be opened easily by a person in a
   wheelchair. Once in the building, Crawford realized that the public rest-
   rooms are not handicap-accessible, forcing Crawford, who was wearing
   incontinence undergarments, to relieve himself in his pants. When Crawford
   returned the next day, the bailiff was able to take him to a restroom large
   enough to accommodate his wheelchair, but it was through “several locked
   doors.”
          Finally, in the actual courtroom, there was no clear space for Crawford
   to sit in his wheelchair; there was no cutout in the benches, and the aisle was
   too narrow for him to sit there without blocking others. Crawford was also
   unable to approach the bench to speak with the judge because “a six-inch step
   separated the gallery from the bar/bench area.” Because the jury box was
   located beyond that step, it would have made it more difficult for Crawford
   to access the jury box. In part because of these problems, and in part because
   of the limited amount of time Crawford can spend in his wheelchair, he
   recognized that he would not be able to serve on the jury unless it was a short
   trial. Because he could not approach the judge, he told that to the bailiff, who
   told the judge, and Crawford was excused from jury duty.
          At that point, Crawford began working with the county to make the




                                          2
Case: 20-60372       Document: 00515901875           Page: 3     Date Filed: 06/16/2021




                                      No. 20-60372


   courthouse accessible. He and his colleagues from Living Independence for
   Everyone went with county officials to survey the courthouse and report
   accessibility barriers. According to the survey they completed, most of the
   courtrooms in that courthouse have accessibility problems of one sort or
   another that would make jury service difficult for Crawford. Crawford spoke
   with the Hinds County Board of Supervisors and urged them to hire an ADA
   coordinator, which they did. The county officials assured him they would
   make at least two of the courtrooms ADA-compliant as soon as possible.
          But by the time Crawford was called for jury duty again three years
   later, no progress had been made. The building entrance,1 restrooms, and
   courtrooms had the same accessibility problems they had in 2012. In his
   deposition, Crawford said it was clear to him that the jury area was still not
   accessible; he was again excused from jury service.
          Crawford sued for injunctive relief under Title II of the ADA,
   42 U.S.C. §§ 12131 et seq., and for damages under the Rehabilitation Act,
   29 U.S.C. § 794a. Before trial, however, the parties settled the claim for
   damages under the Rehabilitation Act, so only the claim for injunctive relief
   under the ADA remained. The district court initially found that Crawford
   had standing, so it proceeded to hold a bench trial.
          Following the bench trial, the district court concluded, based on the
   problems with the architecture of the restrooms and courtrooms, that
          plaintiff has proven that jury service is not accessible to disa-
          bled individuals at the Hinds County Courthouse. Plaintiff has
          demonstrated that there are no readily accessible restrooms for
          wheelchair users and that various architectural barriers in
          most, if not all, of the eight courtrooms impede ready access by


          1
            Sometime after Crawford’s 2015 jury duty, the side door to the building was
   replaced with automatic doors, eliminating that obstacle.




                                            3
Case: 20-60372         Document: 00515901875               Page: 4      Date Filed: 06/16/2021




                                          No. 20-60372


           wheelchair users to program areas. The County’s position that
           there was no lack of program access as plaintiff was able to fully
           participate in jury service is not well-founded.
   But the court also reconsidered its previous ruling on standing and held that
   Crawford did not have standing for injunctive relief because, inter alia, the
   possibility of future jury service was too speculative to support standing.2
   Crawford appealed.

                                                II.
           Title II of the ADA says that “no qualified individual with a disability
   shall, by reason of such disability, be excluded from participation in or be
   denied the benefits of the services, programs, or activities of a public entity,
   or be subjected to discrimination by any such entity.” 42 U.S.C. § 12132.
   Jury service is one such program contemplated by Title II. See Tennessee v.
   Lane, 541 U.S. 509, 527 (2004). No party suggests otherwise. The question
   is whether the possibility that Crawford will be called for and excluded from
   jury service in the future is too speculative to support standing for injunctive
   relief. Our review of that question is de novo. Deutsch v. Annis Enters., Inc.,
   882 F.3d 169, 173 (5th Cir. 2018) (per curiam). Because the district court
   found the plaintiff lacked standing after only a bench trial, our review of its
   factual findings is for clear error. Id.
           “To establish standing under Article III of the Constitution, a plaintiff
   must demonstrate (1) that he or she suffered an injury in fact that is concrete,
   particularized, and actual or imminent, (2) that the injury was caused by the



           2
             The district court also held that Crawford did not establish either that he intended
   to continue going to the courthouse specifically to test for ADA compliance or that he
   intended to return to the courthouse for other purposes. Crawford did not appeal the first
   alternate holding, and because we find standing through another route, we have no occasion
   to opine on the second.




                                                 4
Case: 20-60372      Document: 00515901875           Page: 5    Date Filed: 06/16/2021




                                     No. 20-60372


   defendant, and (3) that the injury would likely be redressed by the requested
   judicial relief.” Thole v. U. S. Bank N.A., 140 S. Ct. 1615, 1618 (2020).
   “[P]laintiffs seeking injunctive and declaratory relief can satisfy the redressa-
   bility requirement only by demonstrating a continuing injury or threatened
   future injury.” Stringer v. Whitley, 942 F.3d 715, 720 (5th Cir. 2019).
          That threatened future injury “must be an injury in fact.” Id. (citing
   Susan B. Anthony List v. Driehaus, 573 U.S. 149, 158 (2014)). That means, as
   relevant here, that the injury must be “‘imminent’ . . . ‘to ensure that the
   alleged injury is not too speculative for Article III purposes.’” Id. at 721
   (quoting Clapper v. Amnesty Int’l, 568 U.S. 398, 409 (2013)). “For a threat-
   ened future injury to satisfy the imminence requirement, there must be at
   least a ‘substantial risk’ that the injury will occur.” Id. (quoting Susan B.
   Anthony List, 573 U.S. at 158). “[P]ast wrongs [are] evidence” of the likeli-
   hood of a future injury but “do not in themselves amount to that real and
   immediate threat of injury necessary to make out a case or controversy.” City
   of Los Angeles v. Lyons, 461 U.S. 95, 102, 103 (1983).
          We have twice opined about when the possibility of future exclusion
   from jury service is sufficient to support standing. First, in O’Hair v. White,
   675 F.2d 680, 691 (Former 5th Cir. 1982) (en banc), we examined whether
   an individual plaintiff had standing for injunctive relief from a provision of
   the Texas Constitution requiring that jurors “swear to [their] belief in a
   supreme being.” We reasoned that the plaintiff is “aggrieved by being ex-
   cluded from jury duty because of her lack of religious belief” and “clearly has
   standing to challenge that system.” Id.
          Ten years later, we decided Society of Separationists, Inc., v. Herman,
   959 F.2d 1283 (5th Cir. 1992) (en banc). The plaintiff refused to take either
   an oath to tell the truth or “an affirmation [to do so] without any recognition
   or any statement, any reference to God or anything of that nature.” Id.




                                          5
Case: 20-60372      Document: 00515901875          Page: 6    Date Filed: 06/16/2021




                                    No. 20-60372


   at 1284 (internal quotation marks omitted). The plaintiff insisted that she
   considered an affirmation to be a religious statement. Id. “The judge did not
   ask [the plaintiff] what form of assurance of truthfulness would meet her
   objections, and [the plaintiff] offered none.” Id. The plaintiff sought injunc-
   tive relief enjoining Judge Herman and other judges from requiring an oath
   or affirmation. Id. at 1285. We decided the plaintiff did not have standing
   because she could not “show a real and immediate threat that she will again
   appear before Judge Herman as a prospective juror and that Judge Herman
   will again exclude her from jury service.” Id. We reasoned that because
   “[t]here are over half a million residents in Travis [C]ounty and twenty trial
   judges,” “[t]he chance that [the plaintiff] will be selected again for jury ser-
   vice and that Judge Herman will be assigned again to oversee her selection as
   a juror is slim.” Id.
          We distinguished O’Hair because there the plaintiff had challenged a
   state law, which “presented an ongoing threat to [the plaintiff’s] right not to
   be excluded from jury service.” Id. at 1287. In Herman, on the other hand,
   “the judge was not acting pursuant to any state or local rule or statute, or
   even some personal policy, when he failed to ask [the plaintiff] if there were
   alternative ways in which she would be willing to commit herself to tell the
   truth.” Id. at 1286. That indicated the issue was “inherently contextual and
   episodic” and thus did not present an ongoing threat. Id.
          O’Hair and Herman can be summarized as holding that a plaintiff with
   a substantial risk of being called for jury duty has standing to seek an injunc-
   tion against a systemic exclusionary practice but not a one-off, episodic exclu-
   sion related to a particular judge’s actions. Thus, the plaintiff in O’Hair had
   standing for injunctive relief against a state constitutional provision that
   systemically excluded atheists from jury service, but the plaintiff in Herman




                                          6
Case: 20-60372        Document: 00515901875             Page: 7      Date Filed: 06/16/2021




                                        No. 20-60372


   lacked standing for injunctive relief against a particular judge’s conduct.3
           Per that rule, Crawford has standing to seek injunctive relief. He has
   a substantial risk of being called for jury duty again. He was called twice
   between 2012 and 2017. Those past incidents, though insufficient to confer
   standing, are still “evidence bearing on whether there is a real and immediate
   threat of repeated injury.” Lyons, 461 U.S. at 102 (internal quotation marks
   omitted). Moreover, Hinds County is not extremely populous, and only a
   subset of its population is eligible for jury service, so it’s fairly likely that
   Crawford will again, at some point, be called for jury duty. It is true that we
   cannot say with certainty when, precisely, Crawford will again be called, but
   “‘imminence’ is an ‘elastic concept’”4 that can accommodate that
   uncertainty.
           The architectural barriers Crawford claims prevented his serving on a
   jury duty amount to a systemic exclusion. The district court found that the
   “plaintiff has proven that jury service is not accessible to disabled individuals
   at the Hinds County Courthouse.” The county has given us no reason not
   to accept the district court’s finding of fact on that issue.5 Given that finding,
   the architectural barriers, like the statute at issue in O’Hair, present an
   “ongoing threat to [Crawford’s] right not to be excluded from jury service.”
   Herman, 959 F.2d at 1288. They are therefore a systemic exclusion, not a
   one-off episodic one.
           The decision in Hummel v. St. Joseph County Board of Commissioners,


           3
            Herman also reflects our reluctance “to superintend state judges.” Herman,
   959 F.2d at 1286.
           4
            Frame v. City of Arlington, 657 F.3d 215, 235 (5th Cir. 2011) (en banc) (quoting
   Lujan, 504 U.S. at 564 n.2).
           5
            In fact, at oral argument, Hinds County conceded this finding was not clearly
   erroneous.




                                              7
Case: 20-60372        Document: 00515901875              Page: 8       Date Filed: 06/16/2021




                                         No. 20-60372


   817 F.3d 1010, 1021 (7th Cir. 2016), is not to the contrary. Though the
   Seventh Circuit held that the Hummel plaintiffs did not have standing to
   challenge the ADA-noncompliance of juror facilities, those plaintiffs were
   situated differently from Crawford. Those plaintiffs offered “no concrete
   evidence that [they] ha[d] already been or likely will be called as jurors.” Id.
   Crawford, on the other hand, was called for jury duty twice before filing suit6
   and offered evidence regarding the likelihood of his being called again given
   the size of Hinds County.
           We REVERSE the judgment in favor of defendants and REMAND
   for further proceedings. We place no limitations on how the district court
   should proceed or on what decisions it should make.




           6
              Which, though not itself an injury supporting injunctive relief, is “evidence” of
   the likelihood of that injury’s being repeated. Lyons, 461 U.S. at 102, 103.




                                                8
Case: 20-60372      Document: 00515901875              Page: 9   Date Filed: 06/16/2021




                                      No. 20-60372


   James C. Ho, Circuit Judge, concurring:
          I concur. I write separately to offer an additional reason why the
   plaintiff has standing to seek injunctive relief.
          Scott Crawford has been called for jury duty four times to date—in
   2012, 2015, 2018, and 2019. Each time, he was unable to serve due to the
   defendants’ failure to accommodate his disability. Four injuries over seven
   years evinces a pattern that demonstrates a likelihood that Crawford will
   continue to suffer similar injuries in the future. See, e.g., Ian Fleming,
   Goldfinger 222–23 (1959) (“Once is happenstance.                        Twice is
   coincidence. Three times is enemy action.”).
          If Crawford had brought suit in 2020, there would be no doubt about
   his standing to seek injunctive relief under the Americans with Disabilities
   Act. The question on appeal is whether he has standing given that he brought
   this suit in 2017.     That is, we must decide whether, for purposes of
   determining standing, we are allowed to consider his post-filing jury
   summonses in 2018 and 2019.
          Two bedrock principles of standing govern this case. First, standing
   to seek injunctive relief depends on whether the plaintiff is “likely to suffer
   future injury.” City of Los Angeles v. Lyons, 461 U.S. 95, 105 (1983). Second,
   “[t]he existence of federal jurisdiction ordinarily depends on the facts as they
   exist when the complaint is filed.” Lujan v. Defenders of Wildlife, 504 U.S. 555,
   569 n.4 (1992) (plurality opinion) (quoting Newman-Green, Inc. v. Alfonzo-
   Larrain, 490 U.S. 826, 830 (1989)).
          Accordingly, a plaintiff cannot establish standing based on an injury
   that it did not “anticipate[] . . . at the time it filed the complaint.” Kitty Hawk
   Aircargo, Inc. v. Chao, 418 F.3d 453, 460 (5th Cir. 2005). See also In re
   Technicool Sys., Inc., 896 F.3d 382, 386 (5th Cir. 2018) (“Furlough asserts he
   has standing because he is now a creditor. But this argument proves too little,




                                            1
Case: 20-60372     Document: 00515901875             Page: 10   Date Filed: 06/16/2021




                                      No. 20-60372


   too late. Now matters not. . . . Furlough cannot . . . establish standing
   retroactively.”).
          Crawford’s theory of standing complies with these established
   principles. After all, his alleged future injury at the time he brought suit is
   simply this: Based on the population of his county, he could expect to be
   called to jury duty on a regular basis—but would not be allowed to participate
   due to the county’s lack of accommodations for his disability.
          So when Crawford points to his 2018 and 2019 jury summonses, he is
   not presenting a new injury that did not threaten him until after he filed suit.
   Rather, he is producing further evidence to confirm the existence of a threat
   present when he filed suit. (Likewise, evidence that the county had failed to
   issue him a single jury summons in the four years since 2017 would tend to
   negate his claim of likely future injury at the time of suit. Such evidence
   would tend to suggest that his 2012 and 2015 jury summons were merely a
   coincidence, and not a pattern.)
          I see no reason why we should treat this 2017 suit any differently than
   we would treat the hypothetical 2020 suit. In either case, Crawford has
   presented evidence of a sufficient threat of future injury at the time of suit to
   establish standing for injunctive relief.
          Accordingly, I concur.




                                           2